DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments filed June 14, 2022.  Claims 1-9 are currently amended.  Claims 10-13 and 24 were previously withdrawn from consideration.  Claims 14-23 have been canceled.  Claims 1-9 are currently pending review in this correspondence.

Response to Amendment
Rejection of claims 1, 5, 7, and 9 for various informalities is withdrawn in view of applicant’s claim amendments.
Rejection of claims 1-9 for being indefinite is modified in view of applicant’s claim amendments and arguments.
Rejection of claims 1, 2, 4-7, and 9 as being unpatentable over Yamaguchi (US 2013/0037623 A1) in view of Yamada et al (US 2010/0110177 A1) is modified in view of applicant’s claim amendments.
Rejection of claims 3 and 8 as being unpatentable over Yamaguchi (US 2013/0037623 A1) and Yamada et al (US 2010/0110177 A1) in view of Tsutomu et al (JP 2008/920027 A) (provided by applicant; see English translation) is modified in view of applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has recited language pertaining to “the one dose of dispensing sample liquid which is not flowing” in claims 1 and 6, however, the specification does not provide support for this limitation. The specification does not discuss how the fluid is not flowed through the pipette.  As such, the recitation that sample liquid is not flowing does not have support in the specification. 
Additionally, the applicant has recited language pertaining to “a recording medium” in claim 4.  However, the specification makes no mention of a recording medium or an obvious substance that would act as such, and thus, does not provide support for this limitation in the specification.
Claims 2-9 are rejected by virtue of their dependence on the rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, it is unclear what is intended to encompass the claimed “…means for comparing two or more shot images.”  Is this means intended to encompass some kind of processor or analyzer that reviews the shot images and makes a comparison?  Applicant should consider the incorporation of language that defines what this feature is intended to encompass.
With respect to claims 1 and 6, it is unclear what is intended to be encompassed by the terms “moved substance” and “unmoved image-captured substances.”  There is no definition of what is encompassed by this terminology and it is unclear in what sate or phase the substance must resemble to be considered “moved” or “unmoved.” 
Claim 1 recites the limitation "the one dose of dispensing sample liquid" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 utilizes the term configurated, and it is unclear if the applicant intended to act as their own lexicographer or if it was intended to utilize the term “configured.”  Clarification is required.
With respect to claim 4, it is unclear if the applicant is intending to claim that the particle images are stored in the hollow pipette, or if the images are of the particles in the hollow pipette are stored in some other medium.  For the purposes of examination, either interpretation will be acceptable in the prior art, and the applicant should consider rewording this claim for clarity.
	Claims 2, 3, and 5 are dependent upon claim 1, and thus, inherit the same deficiencies.
Claims 7-9 are dependent upon claim 6, and thus, inherit the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0037623 A1) in view of Yamada et al (US 2010/0110177 A1).
	With respect to claim 1, Yamaguchi discloses an apparatus for dispensing particles comprising a transparent hollow pipette (part 24 of glass tube 20, See Figs. 1 and 4 and Paras. 0041, 0043-0044, and 0046) for dispensing sample liquid containing particles, wherein the apparatus has:
	A means for capturing images of the one dose of dispensing sample liquid which is not flowing in the hollow pipette (image pickup unit 102, See Fig. 4 and Para. 0074 for discussion of how the image pickup unit is disposed so as to face the second side wall 22c opposite a light source 101; Para. 0076 discloses that image pickup unit 102 can be a camera; applicant should note that one dose is being interpreted to be any amount of fluid that can be held and dispensed by the pipette and that the liquid material is not flowing prior to discharge of said liquid material, See Para. 0074; Para. 0075 discloses that an image pickup unit that acquires an image of the particle-like bodies 51 included in the liquid material 50 in the monitoring portion 12 and an image pickup unit that picks up an image of the liquid discharged from the nozzle opening 11 may be separately provided);
	A controller (control unit/apparatus 74, See Paras. 0051 and 0085) configured to direct a means for comparing images taken by the camera (image processing mechanism 103, See Para. 0074 and Fig. 4); and
	A means for dispensing a sample liquid containing a target number of suspended particles (piezo element 6, See Figs. 1-4 and Para. 0069 for discussion of how the piezo element receives driving pulses via electrode 6e and expands and contracts to cause fluctuations in the internal volume of the cavity 14 of the glass tube 20).
	Yamaguchi fails to specifically disclose that the means for capturing images captures two or more images of the dispensing liquid in the hollow pipette or that the means for comparing shot images provides for comparing two or more shot images to distinguish a moved substance from an unmoved substance in the image captured substances in a whole of the one dose of dispensing sample liquid, and identifying the moved substance as a suspended particle.  It should be noted that the particulate bodies (51) move in the detection unit (12) due to spontaneous sedimentation or the like.  Applicant should refer to the claim interpretation section above for general treatment of intended use recitations.
	Yamada teaches counting the number of particles by using a difference image generated from two still images captured at a prescribed time interval (See Fig 3-4 and Paras. 0030-0036 and 0158-0159 for discussion of how the number of particles flowed in a predetermined time, and the speed of the particle and the diameter of the particle can be measured such that these three are associated with each other).   
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the dual image capturing and analysis methodology of Yamada into the apparatus of Yamaguchi for the purpose of linking various particle parameters to one another to more easily identify targeted particles in a sample.
	With respect to claim 2, the combination of Yamaguchi and Yamada teaches the incorporation of a means for forcibly moving the dispensing sample liquid in the hollow pipette (thin-film electrode 6e of Yamaguchi works with piezo element 6 to receive driving pulses and expand and control to cause fluctuations in the internal volume of the cavity, to include dispensing contained fluid, See Fig. 4 and Para. 0069).
	With respect to claim 4, the combination of Yamaguchi and Yamada teaches that data of the number of dispensed particles is recorded by storing particle images in the hollow pipette just before dispensing in a recording medium (See claim interpretation section above for treatment of intended use recitations; Para. 0044 of Yamaguchi teaches the inclusion of a monitoring portion 12, and Para. 0045 teaches that a control unit 74 is capable of driving the piezoelectric element 6 to produce an amount of pressure that agitates the liquid material 50 inside the glass tube (20) including the monitoring portion, but does not cause the liquid material to be discharged from the nozzle opening; Para. 0046-0047 teaches how particle-like bodies 51 included in the liquid material 50 can be precisely observed via the transparent and flat side walls of the monitoring portion, and information on not only the number of such bodies, but other properties can be verified, and the detection unit 7 is capable of specifying the type of particle-like bodies included in the liquid material in the monitoring portion).
	With respect to claim 5, the combination of Yamaguchi and Yamada teaches a preparatory dispensing chamber (third cylindrical portion 27, See Figs. 2-4 and Para.  0054) for supplying a sample liquid from a top of the hollow pipette to the hollow pipette.
With respect to claim 6, Yamaguchi discloses a method for dispensing particles comprising a transparent hollow pipette (part 24 of glass tube 20, See Figs. 1 and 4 and Paras. 0041, 0043-0044, and 0046) for dispensing sample liquid containing particles, comprising the steps of:
Image capturing images of the one dose of dispensing sample liquid which in the hollow pipette (image pickup unit 102, See Fig. 4 and Para. 0074 for discussion of how the image pickup unit is disposed so as to face the second side wall 22c opposite a light source 101; Para. 0076 discloses that image pickup unit 102 can be a camera; applicant should note that one dose is being interpreted to be any amount of fluid that can be held and dispensed by the pipette and that the liquid material is not flowing prior to discharge of said liquid material, See Para. 0074; Para. 0075 discloses that an image pickup unit that acquires an image of the particle-like bodies 51 included in the liquid material 50 in the monitoring portion 12 and an image pickup unit that picks up an image of the liquid discharged from the nozzle opening 11 may be separately provided);
	Comparing images taken by the camera (image processing mechanism 103, See Para. 0074 and Fig. 4); and
	dispensing a sample liquid containing a target number of suspended particles (piezo element 6, See Figs. 1-4 and Para. 0069 for discussion of how the piezo element receives driving pulses via electrode 6e and expands and contracts to cause fluctuations in the internal volume of the cavity 14 of the glass tube 20) (See Paras. 0018-0022).
	Yamaguchi fails to specifically disclose that capturing images captures two or more images of the dispensing liquid in the hollow pipette or that comparing shot images provides for comparing two or more shot images to distinguish a moved substance from an unmoved substance in the image captured substances, and identifying the moved substance as a suspended particle.  It should be noted that the particulate bodies (51) move in the detection unit (12) due to spontaneous sedimentation or the like.  Applicant should refer to the claim interpretation section above for general treatment of intended use recitations.
	Yamada teaches counting the number of particles by using a difference image generated from two still images captured at a prescribed time interval (See Fig 3-4 and Paras. 0030-0036 and 0158-0159 for discussion of how the number of particles flowed in a predetermined time, and the speed of the particle and the diameter of the particle can be measured such that these three are associated with each other).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the dual image capturing and analysis methodology of Yamada into the apparatus of Yamaguchi for the purpose of linking various particle parameters to one another to more easily identify targeted particles in a sample.
With respect to claim 7, the combination of Yamaguchi and Yamada teaches that the device for dispensing particles further comprises a means for forcibly moving the dispensing sample liquid in the hollow pipette, and the dispensing sample liquid in the hollow pipette is image captured two or more times, before and after the dispensing sample liquid is moved by the means for forcibly moving the dispensing sample liquid in the image capture step (thin-film electrode 6e of Yamaguchi works with piezo element 6 to receive driving pulses and expand and control to cause fluctuations in the internal volume of the cavity, to include dispensing contained fluid, See Fig. 4 and Para. 0069).
	With respect to claim 9, the combination of Yamaguchi and Yamada teaches that the steps of claim 6 are performed after a plurality of dispensable amounts of sample liquid are aspirated into a preparatory dispensing chamber located on the hollow pipette before the image capturing step and a certain amount of sample liquid is supplied to the hollow pipette from the preparatory dispensing chamber, so as to dispense the dispensing sample liquid sequentially (See Fig. 1 and Paras. 0041 and 0043 of Yamaguchi for discussion of how the end 29 of glass tube 20 is connected via supply tube to vessel 5; Para. 0050 teaches that liquid material 50 supplied from the vessel 5 is supplied to the monitoring portion 12 via cavity 14; also See Para. 0071 for further discussion of supply vessel 5).

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2013/0037623 A1) and Yamada et al (US 2010/0110177 A1) in view of Tsutomu et al (JP 2008/920027 A) (provided by applicant in IDS; English machine translation attached).
Refer above for the combined teachings of Yamaguchi and Yamada.
With respect to claim 3, the combination fails to disclose or fairly teach the inclusion of a means capable of controlling a gas atmosphere to a carbon dioxide gas atmosphere of 0.3 to 50%.
Tsutomu teaches a reaction device and method for a very small amount of liquid using a microchannel (See Para. 0001).  When cells or oxidoreductases are used, the supply of oxygen to the droplets is often important, and the supply of a constant concentration of carbon dioxide is important for maintaining the pH of the cell culture medium. Thus, it has been desired to develop a micro flow channel that can easily supply a gas component to a droplet as a reaction field (See Para. 0007).  As the gas introduction means for introducing the gas of the present invention, for example, a gas supply means such as a gas cylinder, a gas generator, an air pump, or a syringe pump can be used by connecting it to a micro flow path. In addition, by opening the gas inlet connected to the upstream side of the microchannel and sucking it with a vacuum pump or the like from the outlet connected to the downstream side of the microchannel, the gas around the reactor is micro-flowed (See Para. 0031).  In the case of analysis using cells, it is preferable to use a gas having a carbon dioxide concentration of 20% or less and an oxygen concentration of 30% or less. For example, when animal cells are used, air containing about 5% carbon dioxide is generally used as a gas in order to maintain the pH of the buffer optimally (See Para. 0040).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gas supply means of Tsutomu into the apparatus of combined Yamaguchi and Yamada for the purpose of maintaining a viable pH environment for particulates that include living cells.
 With respect to claim 8, the combination fails to disclose or fairly teach the inclusion of a means capable of controlling a gas atmosphere to a carbon dioxide gas atmosphere of 0.3 to 50%, and that the method steps are performed in a 3-10% carbon dioxide gas atmosphere.
Tsutomu teaches a reaction device and method for a very small amount of liquid using a microchannel (See Para. 0001).  When cells or oxidoreductases are used, the supply of oxygen to the droplets is often important, and the supply of a constant concentration of carbon dioxide is important for maintaining the pH of the cell culture medium. Thus, it has been desired to develop a micro flow channel that can easily supply a gas component to a droplet as a reaction field (See Para. 0007).  As the gas introduction means for introducing the gas of the present invention, for example, a gas supply means such as a gas cylinder, a gas generator, an air pump, or a syringe pump can be used by connecting it to a micro flow path. In addition, by opening the gas inlet connected to the upstream side of the microchannel and sucking it with a vacuum pump or the like from the outlet connected to the downstream side of the microchannel, the gas around the reactor is micro-flowed (See Para. 0031).  In the case of analysis using cells, it is preferable to use a gas having a carbon dioxide concentration of 20% or less and an oxygen concentration of 30% or less. For example, when animal cells are used, air containing about 5% carbon dioxide is generally used as a gas in order to maintain the pH of the buffer optimally (See Para. 0040).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gas supply means and carbon dioxide concentrations taught by Tsutomu into the apparatus of combined Yamaguchi and Yamada for the purpose of maintaining a viable pH environment for particulates that include living cells.

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. Applicant argues that the recited prior art fails to disclose or teach “a means for capturing two or more images of the one dose of dispensing sample liquid which is not flowing in the hollow pipette” and “a controller configurated to direct a means for comparing two or more shot images distinguishing a moved substance from an unmoved substance in the image-captured substances in a whole of the one dose of dispensing sample liquid,” and further direct the examiner to review Fig. 10A of the drawings.  However, the examiner maintains the position from the rejection above that the currently recited claim language is new matter and not properly supported by applicant’s specification or the drawings.  Additionally, applicant should consider that much of the language pertaining to the apparatus is being interpreted as a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           September 12, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796